ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Pathfinder Systems, Inc.                    )      ASBCA No. 58851
                                            )
Under Contract Nos. N00421-04-D-0041        )
                    N61339-05-C-004 7       )
                    N61339-05-C-0052        )
                    N61339-06-C-0109        )

APPEARANCE FOR THE APPELLANT:                      Daniel A. Perkowski, Esq.
                                                    Law Office of Daniel A. Perkowski
                                                    Chantilly, VA

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Francis P. Minogue, Esq.
                                                    Associate Counsel
                                                    Defense Contract Management Agency
                                                    Denver, CO

                                                   Carol L. Matsunaga, Esq.
                                                    Senior Trial Attorney
                                                    Defense Contract Management Agency
                                                    Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled.

       The appeal is dismissed with prejudice.

       Dated: 29 January 2014




                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58851, Appeal ofPathfinder
Systems, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2